DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6, 8-14 and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 8-9 and 12-13 of issued application of Boucher et al., U.S. Patent No. 10,735,347 B2 (Boucher’347 hereinafter) in view of Miller et al. (US 5,920,701). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Boucher’347.
Regarding claims 1-6, 8-14 and 16-20 the difference between the conflicting claims of the instant application and issued patent, Boucher’347, are set forth in the discussion below.
Instant Application 16/910,637
Patent  10,735,347 B2
Claim 1. A method comprising: 




determining, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern; 

determining, based on the expected upstream usage pattern, a predicted bandwidth utilization of an upstream communications channel; and 

causing, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed.

Claim 17. A non-transitory machine-readable medium storing instructions that, when executed, cause: determining, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern; 
determining, based on the expected upstream usage pattern, a predicted bandwidth utilization of an upstream communications channel; and 
causing, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed.
Claim 1. A method comprising: determining a message associated with a first level, wherein the message is associated with an communications channel; 
determining, based on data associated with transmission via a downstream communications channel, an expected usage pattern; 

determining, based on the expected usage pattern, a predicted utilization of the communications channel; and 


associating, based on determining that the predicted utilization of the upstream communications channel satisfies a threshold and that transmission of the message via the upstream communications channel is delayable, the message with a second priority level different from the first priority level.
Claim 2. wherein the causing the message to be delayed is further based on determining that the upstream communications channel is predicted to lag.
Claim 18. wherein the instructions, when executed, cause the causing the message to be delayed by causing, further 4Application No.: 16/910,637Docket No.: 007412.04956\US based on determining that the upstream communications channel is predicted to lag, the message to be delayed.
Claim 2. wherein the determining that the predicted bandwidth utilization of the upstream communications channel satisfies the threshold comprises determining that the upstream communications channel is predicted to lag.
Claim 3. wherein the determining the expected upstream usage pattern is based on how users are predicted to interact with the data.
Claim 19. wherein the instructions, when executed, cause the determining the expected upstream usage pattern by causing determining, further based on how users are predicted to interact with the data, the expected upstream usage pattern.
Claim 3. wherein the determining the predicted utilization is further based on how users are predicted to interact with the data.
Claim 4. wherein the causing the message to be delayed comprises associating the message with a lower priority than the priority level.
Claim 20. wherein the instructions, when executed, cause the causing the message to be delayed by causing the message to be associated with a lower priority than the priority level.
Claim 4. wherein the second priority level is associated with a lower priority than the first priority level.
Claim 5. wherein the data is associated with a scheduled termination of non-interactive content.
Claim 5. wherein the data is associated with a scheduled termination of non-interactive content.
Claim 6. wherein the determining the expected upstream usage pattern comprises: estimating programming intervals associated with upstream commands to select new content for viewing.
Claim 14. wherein the instructions, when executed by the one or more processors, cause the apparatus to determine the expected upstream usage pattern by causing the apparatus to: estimate programming intervals associated with upstream commands to select new content for viewing.
Claim 6. wherein the determining the expected usage pattern comprises: estimating programming intervals associated with commands to select new content for viewing.
Claim 8. wherein the causing the message to be delayed is further based on a type of the data.
Claim 16. wherein the instructions, when executed by the one or more processors, cause the apparatus to cause the message to be delayed further based on a type of the data.
Claim 8. wherein the associating the message is further based on determining that transmission of the message via the communications channel is delayable is based on a type of the data.
Claim 9. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 
determine, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern; 

determine, based on the expected upstream usage pattern, a predicted bandwidth utilization of an upstream communications channel; and 

cause, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed.
Claim 9. A method comprising: determining a message associated with a first priority level, wherein the message is associated with an upstream 
communications channel; 
determining, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern;  
determining, based on the expected upstream usage pattern, a predicted bandwidth utilization of the upstream communications channel; 

associating, based on determining that the predicted bandwidth utilization of the upstream communications channel satisfies a threshold and that transmission of the message via the upstream communications channel is delayable, the message with a second priority level different from the first priority level; and associating, based on determining that the predicted bandwidth utilization of the upstream communications channel no longer satisfies the threshold, a subsequent message with the first priority level.
Claim 12. wherein the instructions, when executed by the one or more processors, cause the apparatus to cause the message to be delayed by causing the apparatus to associate the message with a lower priority than the priority level.
Claim 12. wherein the second priority level is associated with a lower priority than the first priority level.
Claim 13. wherein the data is associated with a scheduled termination of non-interactive content.
Claim 13. wherein the data is associated with a scheduled termination of non-interactive content.


Boucher’347 discloses system and method for managing bandwidth of an upstream communications channel.
Regarding claim 1, Boucher’347 discloses a method comprising: determining, based on data associated with transmission via a downstream communications 
Regarding claim 2, Boucher’347 discloses wherein the causing the message to be delayed is further based on determining that the upstream communications channel is predicted to lag (see Boucher’347, claim 2). 
Regarding claim 3, Boucher’347 discloses wherein the determining the expected upstream usage pattern is based on how users are predicted to interact with the data (see Boucher’347, claim 3).
Regarding claim 4, Boucher’347 discloses wherein the causing the message to be delayed comprises associating the message with a lower priority than the priority level (see Boucher’347, claim 4).
Regarding claim 5, Boucher’347 discloses wherein the data is associated with a scheduled termination of non-interactive content (see Boucher’347, claim 5).
Regarding claim 6, Boucher’347 discloses wherein the determining the expected upstream usage pattern comprises: estimating programming intervals associated with upstream commands to select new content for viewing (see Boucher’347, claim 6).
Regarding claim 8, Boucher’347 discloses wherein the causing the message to be delayed is further based on a type of the data (see Boucher’347, claim 8).

Regarding claim 12, Boucher’347 discloses wherein the instructions, when executed by the one or more processors, cause the apparatus to cause the message to be delayed by causing the apparatus to associate the message with a lower priority than the priority level (see Boucher’347, claim 12).
Regarding claim 13, Boucher’347 discloses wherein the data is associated with a scheduled termination of non-interactive content (see Boucher’347, claim 13).
Regarding claim 14, Boucher’347 discloses wherein the instructions, when executed by the one or more processors, cause the apparatus to determine the expected upstream usage pattern by causing the apparatus to: estimate programming intervals associated with upstream commands to select new content for viewing (see Boucher’347, claim 6).
Regarding claim 17, Boucher’347 discloses a non-transitory machine-readable medium storing instructions that, when executed, cause: determining, based on data associated with transmission via a downstream communications channel, an expected 
Regarding claim 19, Boucher’347 discloses wherein the instructions, when executed, cause the determining the expected upstream usage pattern by causing determining, further based on how users are predicted to interact with the data, the expected upstream usage pattern (see Boucher’347, claim 3).
Regarding claim 20, Boucher’347 discloses wherein the instructions, when executed, cause the causing the message to be delayed by causing the message to be associated with a lower priority than the priority level (see Boucher’347, claim 4).
Boucher’347 does not expressly disclose the following feature: regarding claim 1, causing, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed; regarding claim 9, cause, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed; regarding claim 17, causing, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed.

It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Boucher’347 by using the features as taught by Miller et al. in order to causing message delay based on priority and predicted bandwidth. The motivation of using these functions is that it is more cost effective and dynamic.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 9, 12, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson et al. (US 2006/0120282 A1) in view of  Miller et al. (US 5,920,701).

a method comprising: determining, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern (i.e. fig. 2 illustrates a data-on-cable (DOC) network 78 comprising of a headend 36 that includes a plurality of cable modem termination system (CMTS) 30,  network access manager 86 consisting of a bandwidth allocator 92, the  computing device, network access manager 86, determines expected bandwidth to be consumed by each user via downstream or, the bandwidth expected to be requested by each user, the  network access manager 86 uses an algorithm that generates an estimate of a future sample based on previously encountered samples/pattern may be used), determining, based on the expected upstream usage pattern, a predicted bandwidth utilization of an upstream communications channel (i.e. determining, by the network access manager 86 based on the expected consumption of the bandwidth required by the users, predicted bandwidth utilization for the corresponding upstream and causing, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed (i.e. a determination is made by comparing the user's throughput, bandwidth consumption, and/or bandwidth requested that the predicted bandwidth utilization level satisfies a threshold value, and on priority level, using a mathematical function that takes into account of packet delay)’).
Carlson et al. is short of expressly teaching “causing, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed”.
Carlson et al. also do not expressly teaching the following features: regarding claim 4, wherein the causing the message to be delayed comprises associating the message with a lower priority than the priority level.
Miller et al. disclose a method for optimally utilizing the resources with the following features: regarding claim 1, causing, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed (Fig. 1, an embodiment of a system according to the invention, see teachings in [col 1 ln 57-64, col 4 ln 35-67, col 5 ln 1-14 & col 12 ln 21-41] summarized as “causing, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed 
Miller et al. also disclose the following features: regarding claim 4, wherein the causing the message to be delayed comprises associating the message with a lower priority than the priority level (Fig. 1, an embodiment of a system according to the invention, see teachings in [col 1 ln 57-64, col 4 ln 35-67, col 5 ln 1-14 & col 12 ln 21-41] summarized as “the content sources 12, 14 signal the scheduler 10 that their requests can be put on hold because of lower priority, and the scheduler 10 distributes instructions to those content sources 12, 14 which are accorded the highest priority”).

Regarding claim 9:
Carlson et al. disclose a method of incorporating bandwidth forecasting and dynamic bandwidth allocation with the following features: regarding claim 9, an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: determine, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern; determine, based on the expected upstream usage pattern, a predicted bandwidth utilization of an upstream communications channel; and cause, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed (Fig. 6, illustrates a system architecture of software components of the DOC Networks of figs. 2-5, se teachings in [0024-0025, 0080-0083, 0087-0089, 0091, 0094-0096 & 0168] summarized as “an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: determine, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern (i.e. software modules may be incorporated into the EMS, CMTS, and control plane server determine, based on the expected upstream usage pattern, a predicted bandwidth utilization of an upstream communications channel (i.e. determining, by the network access manager 86 based on the expected consumption of the bandwidth required by the users, predicted bandwidth utilization for the corresponding upstream data/communication), and cause, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed (i.e. a determination is made by comparing the user's throughput, bandwidth consumption, and/or bandwidth requested that the predicted bandwidth utilization level satisfies a threshold value, and on priority level, using a mathematical function that takes into account of packet delay)’).
Carlson et al. is short of expressly teaching “cause, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed”.

Miller et al. disclose a method for optimally utilizing the resources with the following features: regarding claim 9, cause, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed (Fig. 1, an embodiment of a system according to the invention, see teachings in [col 1 ln 57-64, col 4 ln 35-67, col 5 ln 1-14 & col 12 ln 21-41] summarized as “cause, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed (i.e. a network resource scheduler 10 communicates with a plurality of content sources 12, 14 over a communications network 24 and schedules data transmission from the content sources 12, 14 to one or more replicated servers 16, 18, 20, wherein the scheduler 10 determines whether data transmission from one or more of the content sources 12, 14 to one or more of the replicated servers 16, 18, 20 can be completed over the communications network 24 by a delivery time requested by the content sources 12, the scheduler 10 makes the transmission determination based on predicted bandwidth based on such parameters as the bandwidth available for data transmission over the communications network 24, the time available for transmission to be completed by the requested delivery time, the amount or size of the data to be delivered by the requested delivery time, the availability of multicast addresses, and the 
Miller et al. also disclose the following features: regarding claim 12, wherein the instructions, when executed by the one or more processors, cause the apparatus to cause the message to be delayed by causing the apparatus to associate the message with a lower priority than the priority level (Fig. 1, an embodiment of a system according to the invention, see teachings in [col 1 ln 57-64, col 4 ln 35-67, col 5 ln 1-14 & col 12 ln 21-41] summarized as “the content sources 12, 14 signal the scheduler 10 that their requests can be put on hold because of lower priority, and the scheduler 10 distributes instructions to those content sources 12, 14 which are accorded the highest priority”).
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Carlson et al. by using the features as taught by Miller et al. in order to provide a more effective and efficient system that is capable of causing message delay based on priority and predicted bandwidth. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 17:
Carlson et al. disclose a method of incorporating bandwidth forecasting and dynamic bandwidth allocation with the following features: regarding claim 17, a non-transitory machine-readable medium storing instructions that, when executed, cause: determining, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern; determining, based on a non-transitory machine-readable medium storing instructions that, when executed, cause: determining, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern (i.e. software modules may be incorporated into the EMS, CMTS, and control plane server group of a DOC Network, thereby avoiding the expense of additional computer hardware components, fig. 2 illustrates a data-on-cable (DOC) network 78 comprising of a headend 36 that includes a plurality of cable modem termination system (CMTS) 30,  network access manager 86 consisting of a bandwidth allocator 92, the  computing device, network access manager 86, determines expected bandwidth to be consumed by each user via downstream or, the bandwidth expected to be requested by each user, the  network access manager 86 uses an algorithm that generates an estimate of a future sample based on previously encountered samples/pattern may be used), determining, based on the expected upstream usage pattern, a predicted bandwidth utilization of an upstream communications channel (i.e. determining, by the network access manager 86 based on the expected consumption of the bandwidth required by the users, predicted bandwidth utilization for the corresponding upstream data/communication), and causing, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed (i.e. a determination is made by comparing the user's throughput, bandwidth consumption, and/or bandwidth requested that the predicted bandwidth utilization level satisfies a threshold value, and on priority level, using a mathematical function that takes into account of packet delay)”).
Carlson et al. is short of expressly teaching “causing, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed”.
Carlson et al. also do not expressly teaching the following features: regarding claim 20, wherein the instructions, when executed, cause the causing the message to be delayed by causing the message to be associated with a lower priority than the priority level.
Miller et al. disclose a method for optimally utilizing the resources with the following features: regarding claim 17, causing, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed (Fig. 1, an embodiment of a system according to the invention, see teachings in [col 1 ln 57-64, col 4 ln 35-67, col 5 ln 1-14 & col 12 ln 21-41] summarized as “causing, based on the predicted bandwidth utilization of the upstream communications channel and further based a priority level associated with a message to be transmitted via the upstream communications channel, the message to be delayed 
Miller et al. also disclose the following features: regarding claim 20, wherein the instructions, when executed, cause the causing the message to be delayed by causing the message to be associated with a lower priority than the priority level (Fig. 1, an embodiment of a system according to the invention, see teachings in [col 1 ln 57-64, col 4 ln 35-67, col 5 ln 1-14 & col 12 ln 21-41] summarized as “the content sources 12, 14 signal the scheduler 10 that their requests can be put on hold because of lower priority, and the scheduler 10 distributes instructions to those content sources 12, 14 which are accorded the highest priority”).
.

Claims 2, 10 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson et al. (US 2006/0120282 A1) in view of  Miller et al. (US 5,920,701) as applied to claim 1, 9 and 17 above, and further in view of Mogul (US 6,560,243 B1).

Carlson et al., and Miller et al. disclose the claimed limitations as described in paragraph 7 above. Carlson et al., and Miller et al. do not expressly disclose the following features: regarding claim 2, wherein the causing the message to be delayed is further based on determining that the upstream communications channel is predicted to lag; regarding claim 10, wherein the instructions, when executed by the one or more processors, cause the apparatus to cause the message to be delayed further based on determining that the upstream communications channel is predicted to lag; regarding claim 18, wherein the instructions, when executed, cause the causing the message to be delayed by causing, further based on determining that the upstream communications channel is predicted to lag, the message to be delayed.
Mogul discloses a method and apparatus for allocating bandwidth to systems transmitting data with the following features: regarding claim 2, wherein the causing the 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Carlson et al., and Miller et al. by using the features as taught by Mogul in order to provide a more effective and efficient system that is capable of causing the message to be delayed based on determining that the upstream communications channel is predicted to lag. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 3, 5-6, 11, 13-14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson et al. (US 2006/0120282 A1) in view of  Miller et al. (US 5,920,701) as applied to claim 1, 9 and 17 above, and further in view of Aras et al. (US 5,872,588 A).


Aras et al disclose a method and apparatus for collecting and recovering subscriber behavior from a plurality of home stations in a broadcast and/or interactive service distributing audio-visual materials with the following features: regarding claim 3, wherein the determining the expected upstream usage pattern is based on how users 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Carlson et al. with Miller et al. by implementing the features as taught by Aras et al. in order to provide a more effective and efficient system that is capable of providing estimating bandwidth. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson et al. (US 2006/0120282 A1) in view of  Miller et al. (US 5,920,701) as applied to claim 1, 9 and 17 above, and further in view of Bertin et al. (US 5,687,167 A).

Carlson et al. and Miller et al. disclose the claimed limitations as described in paragraph 7 above. Carlson et al. and Miller et al. do not expressly disclose the following features: regarding claim 7, wherein the causing the message to be delayed comprises: causing the message to be stored in a transmit delay queue; regarding claim 15, wherein the instructions, when executed by the one or more processors, cause the apparatus to cause the message to be delayed by causing the apparatus to: cause the message to be stored in a transmit delay queue. 
Bertin et al. disclose increasing priority level of a data level each time message denied transmission with the following features:  regarding claim 7, wherein the causing 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Carlson et al. with Miller et al. by implementing the features as taught by Bertin et al. in order to provide a more effective and efficient system that is capable of causing the message to be stored in a transmit delay queue. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson et al. (US 2006/0120282 A1) in view of  Miller et al. (US 5,920,701) as applied to claim 1 and 9 above, and further in view of Spinar et al. (US 2009/0175235 A1).

Carlson et al. and Miller et al. disclose the claimed limitations as described in paragraph 7 above. Carlson et al. and Miller et al. do not expressly disclose the following features: regarding claim 8, wherein the causing the message to be delayed is further based on a type of the data; regarding claim 16, wherein the instructions, when executed by the one or more processors, cause the apparatus to cause the message to be delayed further based on a type of the data.
Spinar et al. disclose a method and apparatus for efficiently allocating bandwidth with the following features: regarding claim 8, wherein the causing the message to be delayed is further based on a type of the data (Fig. 1, shows a broadband wireless communication system, see teachings in [0009 & 0017-0018] summarized as “continuous bit rate services typically require bandwidth sufficient to communicate at a well-defined data rate which has well-controlled delivery latency/delay and amount of bandwidth available for sharing, the composite number of users and their activity levels, and the composite priority and expected quantity of other bandwidth requests”); regarding claim 16, wherein the instructions, when executed by the one or more processors, cause the apparatus to cause the message to be delayed further based on a type of the data (Fig. 1, shows a broadband wireless communication system, see teachings in [0009 & 0017-0018] summarized as “continuous bit rate services typically 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Carlson et al. with Miller et al. by implementing the features as taught by Spinar et al. in order to provide a more effective and efficient system that is capable of causing the message to be delayed is further based on a type of the data. The motivation of using these functions is that it is more cost effective and dynamic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SYED M BOKHARI/            Examiner, Art Unit 2473
9/16/2021           
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473